Citation Nr: 0739529	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  98-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to a compensable rating for residuals of a 
fractured right wrist.

3. Entitlement to a total disability rating for compensation 
based on individual unemployability. 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 1996 of a Department 
of Veterans Affairs (VA) Regional Office, denying the 
application to reopen the claim of service connection for a 
low back disability.  The veteran is also appealing a rating 
decision in June 1998, denying a compensable rating for 
residuals of a right wrist fracture and a total disability 
rating for compensation based on individual unemployability. 

When the claims were first before the Board, in a decision in 
September 2000, the Board found, in part, that new and 
material evidence had been presented to reopen the claim of 
service connection for a low back disability, but that the 
claim was not well grounded and the Board denied a 
compensable rating for residuals of a right wrist fracture 
and the claim for a total disability rating. 

On appeal of the Board's decision of September 2000 to the 
United States Court of Appeals for Veterans Claims (Court), 
the Court, in an Order entered in April 2001, vacated the 
Board's decision for compliance with the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA). 

In June 2002, the Board promulgated another decision, the 
Board found, in part, that new and material evidence had been 
presented to reopen the claim of service connection for a low 
back disability, but denied the claim on the merits.  Also, 
the Board denied a compensable rating for residuals of a 
right wrist fracture and the claim for a total disability 
rating.  

On appeal of the Board's decision of June 2002 to the United 
States Court of Appeals for Veterans Claims (Court), the 
Court, in an Order entered in June 2003, vacated the Board's 
decision for compliance with the Veterans Claims Assistance 
Act of 2000 and the case law interpreting the VCAA.  

In accordance with the Court's Order, the Board remanded the 
case in February 2004 for further procedural development to 
ensure VCAA compliance.  In the remand, the Board noted that 
the Court's Order did not vacate that part of the Board's 
decision that found that new and material evidence had been 
presented to reopen the claim of service connection for a low 
back disability.  For this reason, the claim is addressed on 
the merits without regard as the claim is reopened. 

In April 2006, the Board remanded for further evidentiary 
development the claim of service connection for a low back 
disability and the claim for increase for residuals of a 
fractured right wrist and the claim for a total disability 
rating for compensation based on individual unemployability.   

As the requested procedural and evidentiary development has 
been completed, no further action to ensure compliance with 
the remand directives of February 2004 and April 2006 is 
required.  Stegall v. West, 11 Vet. App. 268 (1998). 

After the RO issued a supplemental statement of the case in 
June 2007, the veteran submitted a copy of an X-ray report by 
VA, dated in November 2006, and a copy of MRI by VA, dated in 
April 2007, revealing degenerative changes of the lumbar 
spine and degenerative disc disease of the lumbosacral spine.  
The veteran submitted the evidence without a waiver of the 
right to have the evidence initial considered by the RO.  

As the additional evidence is cumulative of evidence already 
of record, namely, X-rays in April 1992 and a MRI in June 
1992, lumbar MRI which, together, established that the 
veteran has lumbosacral degenerative changes and degenerative 
disc disease.  As the additional evidence does not have a 
bearing on the question of service connection, the evidence 
need not be referred to the RO for initial consideration.  
38 C.F.R. § 1304(c). 

The claim for increase for residuals of a fractured right 
wrist and the claim for a total disability rating are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

FINDING OF FACT

A low back disability, degenerative changes of the lumbar 
spine and degenerative disc disease of the lumbosacral spine, 
was not affirmatively shown to have been present during 
service; a low back disability, degenerative changes of the 
lumbar spine, that is, arthritis, was not manifest to a 
compensable degree within one year of separation from active 
duty; and a low back disability, degenerative changes of the 
lumbar spine and degenerative disc disease of the lumbosacral 
spine, first shown after the one-year presumptive period for 
a chronic disease, is unrelated to a disease, injury, or 
event of service origin. 


CONCLUSION OF LAW

A low back disability, degenerative changes of the lumbar 
spine and degenerative disc disease of the lumbosacral spine, 
was not incurred in or aggravated by service; and a low back 
disability, degenerative changes of the lumbar spine, that 
is, arthritis as a chronic disease, may not presumed to have 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


VCAA
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post- adjudication VCAA notice by letters, 
dated in February 2004, in July 2004, and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included the general effective date provision for the 
claim and the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

As the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided substantial content-complying VCAA 
notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The veteran was afforded the opportunity to 
testify in support of his claim but he declined to do so.  
The RO has obtained the veteran's service medical records and 
VA records and private medical records.  The RO obtained 
records of the Social Security Administration. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  On the claim for service connection, 
a VA examination is not required in the absence of competent 
evidence of a possible association between the current low 
back disability and service.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance is 
required to comply with the duty to assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran has served for 90 days or more during a 
period of war, an arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.



Factual Background

The service medical records show that the veteran had a 
single complaint of low back pain in March 1969 at which time 
he had full range of motion without tenderness or muscle 
spasm.  There was no history of trauma and no diagnosis of a 
low back abnormality.  On separation examination in August 
1970, examination of the spine was within normal limits.  

After service, both VA and private records, beginning in 
1988, show that the veteran complained of low back pain.  On 
VA examination in July 1992, the veteran stated that he had 
sustained a low back injury on-the-job in 1987.  

In April 1992, X-rays revealed degenerative changes of the 
lumbar spine.  In June 1992, a MRI revealed degenerative disc 
disease of the lumbosacral spine. 

VA and private records from 1994 refer to additional back 
injuries in 1991 and 1992.  Records of the Social Security 
Administration also referred to three separate on-the-job 
back injuries: in 1987, he hurt his back, lifting parts in a 
box; in 1991, he re-injured his back, when he struck a 
partition; and in 1992, he hurt his back lifting.

On VA examination in April 1995, the veteran stated that he 
could not recall sustaining any injuries in service.  He 
referred to a 1992 industrial accident. He stated that he had 
received treatment on an "industrial basis" and that the case 
was now settled.  The examiner stated that the diagnosis was 
chronic mild low back strain, which did not appear to be 
service connected, as the veteran had a fairly significant 
back injury in 1992 for which he received appropriate 
treatment. 

On another VA examination in April 1995, there was reference 
to the veteran's 1992 industrial accident, when a 25 pound 
piece of metal struck him in the low back. On VA examinations 
in April 1997 and in VA records from June 1997 to January 
1999, the veteran indicated that he had not worked since 1991 
due to a back injury suffered at work.

Records from Kaiser Permanente from 1988 to 1995 show that in 
March 1995 the veteran complained of constant low back pain 
since a work-related injury in 1992 but a thorough review of 
the records showed that he had complained of chronic low back 
pain since 1991.  

On Agent Orange evaluation in November 1996, the veteran 
stated that despite his work-related back injuries he felt 
that his problems began much earlier due to carrying a heavy 
backpack on patrols in Vietnam, stating that he then had 
frequent back pain and spasms that recurred after his return 
to the States.  

State records shows that the veteran reported having slipped 
and injured his back in April 2005.  

Analysis

The veteran contends that his current low back disability is 
related to service. 

The service medical records document a single complaint of 
low back pain in 1969 without evidence of trauma or a finding 
of a low back abnormality then or on separation examination. 

Although low back pain were noted during service, the service 
medical records lack the combination of manifestations 
sufficient to identify any low back abnormality to include 
chronic degenerative changes or degenerative disc disease, 
which is currently shown, and sufficient observation to 
establish chronicity in service as distinguished from merely 
an isolated finding.  As chronicity in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, low back pain was first documented, beginning 
in 1988, following a back injury the veteran incurred at 
work.  The period without documented low back complaints from 
1969 to 1988 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Balancing the lack of documentation of complaints of low back 
pain in the 19 year period since the complaint in 1969 during 
service against the veteran's statements that he had 
recurrent back pain since service, the Board finds the 
absence of contemporaneous medical evidence for years after 
service, more probative of the question whether the current 
low back disability, first documented after service, is 
related to an injury or disease of service origin based on 
continuity of symptomatology, and the lack of medical 
evidence of continuity opposes rather than supports the 
claim.

As for service connection based on the initial documentation 
of chronic degenerative changes or degenerative disc disease 
in 1992 under 38 C.F.R. § 3.303(d), there is no competent 
evidence that associates or links the current low back 
disability to an established injury or disease of service 
origin.  Rather the competent evidence of record opposes, 
rather than supports, the claim as on VA examination in 1995, 
the examiner stated that the diagnosis of chronic mild low 
back strain did not appear to be service connected, as the 
veteran had a fairly significant back injury in 1992 for 
which he received appropriate treatment. 

And chronic degenerative changes were first documented in 
1992, more than 20 years after service, and well beyond the 
one-year period for presumptive service connection for 
degenerative changes, arthritis, under 38 C.F.R. §§ 3.307 and 
3.309.

To the extent that the veteran asserts that his low back 
disability is related to service, on a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim, that is, 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159(a).  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim on the question of medical causation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disability, degenerative 
changes of the lumbar spine and degenerative disc disease of 
the lumbosacral spine, is denied.  


REMAND

On the claim for increase for residuals of a fractured right 
wrist, there is evidence of a material change in the 
disability since the veteran was last examined by VA.  In 
January 2006, the veteran stated that his right wrist 
disability is so severe he can not write or perform routine 
tasks with his right hand.  For this reason, a reexamination 
is needed under 38 C.F.R. § 3.327.  

A decision on the claim for a total disability rating is 
deferred until the claim for increase for the right wrist is 
finally adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to submit any 
evidence in his possession, pertaining 
to the right wrist disability, or to 
identify any such evidence so that VA 
may assist him in obtaining the 
evidence. 



2. Schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the level of impairment, resulting from 
the residuals of the right wrist 
fracture.  

The orthopedic examination must include 
range of motion of the right wrist, 
expressed in degrees.  The examiner is 
asked to determine whether there is 
weakened movement, excess fatigability, 
functional loss due to pain to include 
during flare-ups or with repetitive use, 
or painful motion, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
limitation of motion.  

The neurological examiner is asked to 
describe any neurological deficits 
attributable to the residuals of a 
fractured right wrist, as distinguished 
from neurological symptoms due to 
nonservice-connected disabilities.

3. After the development requested above 
has been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


